Mr. Justice Wole
delivered the opinion of the court.
A complaint was filed in the Municipal Court of Mayagfiez against Antonio Ayala for an offense against the election law. He was tried there and convicted and, on appeal, was again convicted and sentenced to pay a fine of $50 or one month in jail and the costs. On appeal to this court no counsel appeared in behalf of the appellant and no brief was filed. The facts are not certified to us in any authentic way. Our attention was drawn to the fact that the complaint does not clearly set forth' the place in which the crime was committed. However, it does show that the defendant was a resident of the ward of Hoconuco Bajo the precinct of Mayagfiez, and although this is a vague allegation, in the absence of any objection it may be presumed that the offense was committed in that ward and in the Municipal District of Mayagfiez. If there were any doubt, no objection having been made in the courts below, the case would follow the opinion and judgment of this court in the case of The People of Porto Rico v. Leoncio Bonilla decided on the 18th day of June, 1907. No error appearing, the sentence of the district court must be affirmed.

Affirmed.

Chief Justice Quiñones and Justices Hernández, Figueras and MacLeary- concurred.